Citation Nr: 0025169	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-09 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to December 16, 1997, 
for an award of nonservice-connected disability pension 
benefits with special monthly pension based on need for aid 
and attendance.  


REPRESENTATION

Appellant represented by:	John D. Desbrow, Jr., Esq.


WITNESS AT HEARING ON APPEAL

The appellant's representative


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The appellant had active service from January 1942 to 
February 1944 with the United States Air Force as a former 
member of the Pan American World Airways/Affiliates under 38 
C.F.R. § 3.7(x)(25) (1999).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to 
nonservice-connected disability pension benefits with special 
monthly pension based on the need for aid and attendance, 
effective from December 16, 1997.  


FINDINGS OF FACT

1. The appellant was initially hospitalized with organic 
brain syndrome in August 1996 and transferred to a 
retirement home in September 1996.  He continues to be 
incapacitated due to this disability. 

2. The appellant filed a claim for nonservice-connected 
disability pension benefits on December 16, 1997.  


CONCLUSION OF LAW

An effective date prior to December 16, 1997, for the grant 
of nonservice-connected disability pension benefits is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In a report dated in October 1997, M.I.F., M.D. stated that 
the appellant had organic brain syndrome and progressive 
mental deterioration with impaired memory, judgment, and 
intellect.  Dr. M.I.F. indicated that the appellant could not 
manage or direct the management of his benefits and his 
condition was chronic, progressive, and would not improve.  

The appellant's "Application for Compensation or Pension" 
was received on December 16, 1997.  The appellant's 
representative indicated that the appellant had been 
institutionalized with organic brain syndrome since August 
1996.  The representative stated that retroactive benefits 
were requested back to the date of onset of total disability 
in August 1996.  The Administrator of the appellant's 
retirement home indicated that the appellant suffered from 
organic brain syndrome and chronic anemia and was admitted to 
that facility on September 18, 1996.  

In April 1998, the RO denied the appellant's claim, as there 
was no evidence of any period of active duty service.  The 
appellant's DD Form 214 was received in December 1998 and 
showed active service pursuant to 38 C.F.R. § 3.7(x)(25), 
which provides that U.S. civilian flight crew and aviation 
ground support employees of Pan American World Airways and 
its subsidiaries and affiliates, who served overseas as a 
result of Pan American's contract with the Air Transport 
Command and Naval Air Transport Service, are included as 
persons with veteran status and eligible for VA pension 
benefits.  By rating decision in December 1998, the RO 
granted entitlement to nonservice-connected disability 
pension benefits with special monthly pension based on the 
need for aid and attendance, effective from December 16, 
1997.  

In the notice of disagreement, the appellant's representative 
stated that the appellant was hospitalized on August 28, 
1996, and was first diagnosed with organic brain syndrome at 
that time.  He was transferred to his current retirement home 
on September 18, 1996.  The representative stated that the 
appellant was incapacitated by a disability, which prevented 
him from filing a claim for benefits for a period of at least 
30 days, beginning with the date he became permanently and 
totally disabled.  

In a statement, received in May 1999, the appellant's 
representative stated that the one year period set forth in 
38 C.F.R. § 3.400(b)(1)(ii)(B) should be tolled as the 
appellant's mental disability prevented the appellant from 
filing an application for benefits or from communicating 
necessary facts to his custodian to enable to file an 
application prior to the expiration of the one year period.  
The representative further stated that the appellant's 
service record was so obscure that eligibility for 
nonservice-connected disability pension benefits was unknown 
both prior to and after the appellant's diagnosis of organic 
brain syndrome.  

At a hearing before the undersigned in September 1999, the 
appellant's representative stated that the appellant did not 
receive any notice that he would be entitled to pension 
benefits.  Transcript, p. 4.  The representative indicated 
that the appellant's mental disability prevented him from 
providing information necessary to the submission of a claim.  
Transcript, p. 5.  


II. Analysis

The statute governing veterans benefits provides that "[a] 
specific claim in the form prescribed by the Secretary . . . 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary."  38 U.S.C.A. § 5101(a) (West 1991).  In general, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400; see also 38 U.S.C.A. 
§ 5110(a).  If, within one year from the date on which the 
veteran became permanently and totally disabled, the veteran 
files a claim for a retroactive award and establishes that 
physical or mental disability was so incapacitating that it 
prevented him from filing a disability pension claim for at 
least the first 30 days immediately following the date on 
which the veteran became permanently and totally disabled, 
the disability pension award may be effective from the date 
of receipt of the claim or the date on which the veteran 
became permanently and totally disabled.  Extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of a claim.  38 
C.F.R. § 3.400(b)(1)(ii)(B).  

The appellant's claim for nonservice-connected disability 
pension benefits was received on December 16, 1997.  The 
appellant was first hospitalized with organic brain syndrome 
in August 1996 and has continued to be incapacitated due to 
this disability.  The appellant acknowledges that his claim 
was not filed within one year of the date upon which he 
became permanently and totally disabled.  However, 
the appellant contends that this one-year period, pursuant to 
38 C.F.R. § 3.400(b)(1)(ii)(B) should be tolled due to the 
appellant's lack of notice of eligibility for pension 
benefits and the appellant's inability to provide information 
necessary to the submission of his claim.  

The appellant cites to Smith v. Derwinski, 2 Vet. App. 429 
(1992) for the proposition that this one year period should 
be tolled.  In that case, the United States Court of Appeals 
for Veterans Claims (known as the United Stated Court of 
Veterans Appeals prior to March 11, 1999) (hereinafter, "the 
Court") found that VA had a statutory obligation, under 
section 7722(d), during the one-year retroactive pension 
application period under 38 U.S.C. § 1510(b)(3)(B), to advise 
a pension applicant of the one-year period in which to make 
specific application for retroactive pension.  Section 7722 
provides that VA should advise veterans at the time of their 
discharge of all benefits and services under the laws 
administered by VA for which the veteran may be eligible.  38 
U.S.C.A. § 7722(b).  The Board notes that at the time of his 
discharge in 1944, the appellant was not eligible 
for VA benefits as eligibility was only later granted to 
individuals with civilian service with certain organizations.  
See 38 C.F.R. § 3.7(x)(25); 57 Fed. Reg. 60734 (Dec. 22, 
1992).  

The appeal is distinguishable from Smith because in that 
case, the appellant had filed a claim for pension and made VA 
aware that potential eligibility for retroactive benefits 
existed.  The appellant's claim in December 1997 was the 
first notice to VA that the appellant might be eligible for 
any VA pension benefits, retroactive or otherwise, and in 
that initial application, the appellant sought retroactive 
benefits.  Further, in Smith, at the time the appellant 
applied for pension benefits three-and-one-half months 
remained to make a timely request for retroactive benefits.  
In the instant case, the initial application was filed beyond 
the one-year limitations period for filing for retroactive 
benefits.  

The appellant's arguments are twofold:  first, that he was 
unaware of his eligibility for benefits as he had not been 
notified by Pan American of the changes in the regulation, 
which provided for eligibility for individuals like the 
veteran, see 38 C.F.R. § 3.7(x)(25); and second that the 
veteran's limitations, due to mental disability, require 
equitable tolling of the one-year period under 38 C.F.R. § 
3.400(b)(1)(ii)(B).  

As to the first argument, everyone dealing with the 
Government is charged with knowledge of federal statutes and 
lawfully promulgated agency regulations.  Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380 (1947).   Equitable tolling is 
a rare occurrence.  Elsevier v. Derwinski, 1 Vet. App. 150, 
154 (1991).  The appellant has not alleged any actions by VA, 
which misled him as to his entitlement to VA benefits.  The 
appellant does contend that he attempted to obtain records of 
the details of his service but was unsuccessful.  After the 
appellant's claim was filed, a search for his service dates 
was successful.  Prior to the December 1997 claim, VA had no 
knowledge of the appellant's possible entitlement, and there 
was no affirmative duty to him before the VA became aware of 
his existence.  

In this appeal, the veteran did not lose his entire right to 
obtain pension benefits from the VA.  His failure to submit 
his application until December 1997 precluded benefits that 
he might have been able to obtain from September 1996.   
While this is not an insignificant detriment, it is not the 
equivalent of the situation where the failure to meet a 
deadline results in the total loss of benefits.   

The Board notes that the cases cited by appellant in his 
brief, for the principle of the need for equitable tolling of 
filing deadlines when mental impairment is at issue, involved 
cases where the deadline was much shorter than that at issue 
here.   The regulation, 38 C.F.R. § 3.400(b)(1)(ii)(B), 
appears to take into consideration the additional difficulty 
in submitting a claim based on permanent and total disability 
in extending the general effective date back, up to one year.  
In addition, in each of these cases, the failure to meet the 
deadlines resulted in the apparent loss of court review 
altogether.

It is argued that the veteran did not and could not have had 
the information that he was potentially eligible for pension 
benefits from the VA.  It may well be accurate that the 
information regarding the veteran's service was difficult to 
elicit.  That it took a protracted interval to verify the 
veteran's pension eligibility, however, is largely 
irrelevant.  The duration of the verification process was not 
the reason for the denial of the earlier effective date.  
Significantly, it is not argued that the VA breached any duty 
to the veteran or that the veteran, including anyone acting 
on his behalf, was misled by any individual.  This appeal 
rests on the basic assertion that the veteran was unaware of 
his potential or actual eligibility for VA benefits until he 
became too ill to avail himself of the full scope of those 
benefits.  The veteran has not presented any authority to 
support the position that mere lack of knowledge of 
eligibility justifies equitable tolling.

The appellant's brief also contains an argument for an 
alternative eligibility date of September 1997.  This 
contention is not persuasive because the August 1996 date of 
actual disability has not been contested. 




ORDER

Entitlement to an effective date prior to December 16, 1997, 
for an award of nonservice-connected disability pension 
benefits with special monthly pension based on need for aid 
and attendance is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

